Title: To Thomas Jefferson from Robert Pollard, 1 May 1795
From: Pollard, Robert
To: Jefferson, Thomas



Sir
Richmond May 1st: 1795

I enclose you the Deed from David Ross to William Short for the Twenty shares in the James River Company, I purchased by your directions, which was drawn agreeably to a form obtained from Mr. John Marshall the Companys Counsel.
My Charge for Commission amounts to Ten pounds Sixteen shillings at One ⅌ Cent which is at your Debit. I am Sir Yr Most Obd

Robert Pollard

